Citation Nr: 0809798	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
diagnosed as idiopathic dilated cardiomyopathy.  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from October 1965 until 
October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

In March 2004, the veteran requested review by a Decision 
Review Officer (DRO) of his claim on appeal.  In a December 
2004 statement of the case a DRO addressed his claim de novo 
as part of the appeal process. See 38 CFR § 3.2600 (2007).  
The Board accordingly considers the claim to have been 
properly adjudicated at the RO level, including for purposes 
of appellate review.

The Board notes that in January 2005 the veteran submitted 
additional private treatment records dated August 2004 
without a waiver of RO consideration.  In this regard, the 
Court has held that when the Board considers additional 
evidence without remanding the case to the RO for initial 
consideration, the appellant is denied a "review on 
appeal."  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

However, in the present case, the August 2004 private 
treatment records submitted by the veteran are duplicative of 
the evidence of record at the time the RO considered the 
veteran's claims.  Specifically, they detail his current 
diagnosis of hearing loss and describe in service acoustic 
trauma.  For this reason, the Board may proceed with 
appellate consideration at the present time. 


FINDINGS OF FACT

1.  A chronic heart disorder was not shown in service or 
diagnosed until 2002.

2.  Bilateral hearing loss was not shown in service or noted 
until 1983.   

3.  A chronic heart disorder and bilateral hearing loss are 
unrelated to active duty.
 

CONCLUSIONS OF LAW

1.  A heart condition, diagnosed as idiopathic dilated 
cardiomyopathy, was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.03, 3.307, 3.309 
(2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question for consideration when evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  

The Board notes that the veteran has a current diagnosis of 
idiopathic dilated cardiomyopathy.  Specifically, a VA 
examiner in November 2004 rendered such diagnosis and stated 
that in 2002 the veteran had four chamber dilation and 
diffuse hypokinetic left ventricle and ejection fraction of 
20%.  

Additionally, his private physician rendered an assessment of 
idiopathic dilated cardiomyopathy in 2002.  Therefore, the 
evidence of record reflects a current diagnosis of idiopathic 
dilated cardiomyopathy, which manifested itself as early as 
2002.  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

VA examination and private treatment records also indicate 
that the veteran has bilateral hearing loss.  In particular, 
a VA audiological examination performed in October 2004 
confirmed that he has hearing loss as defined by 38 C.F.R. § 
3.385.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
70
80
75
LEFT
45
55
80
90
80

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 64 percent in the left ear.  He 
was diagnosed with bilateral sensorineural hearing loss.

Additionally, private treatment records reveal that the 
veteran had hearing loss as defined by 38 C.F.R. § 3.385 as 
early as 1983.  He also submitted a private audiological 
evaluation completed in August 2004; however, this 
audiological report contains uninterrupted results of his 
pure tone threshold evaluation.  

The Board notes that it is precluded from interpreting pure 
tone threshold results in order to determine the severity of 
the veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  Nevertheless, the objective evidence 
reflects a current diagnosis of bilateral hearing loss.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the veteran asserts that his 
currently-diagnosed idiopathic dilated cardiomyopathy is 
related to the pericarditis he experienced during service.  
Indeed, service medical records reflect that he was treated 
for acute benign infectious pericarditis in September 1966.  
A chest X-ray taken at that time revealed a large cardiac 
silhouette indicative of pericardial effusion.  However, this 
condition appears to have been treated on that one occasion 
without residuals.

Significantly, his separation examination dated September 
1967 indicates that he had a normal heart and vascular 
system.  Furthermore, he denied having any pain or pressure 
in his chest or palpating or pounding heart in his reports of 
medical history dated in July 1965 and September 1967.  In 
addition, private treatment records dated in 1998 reflect 
that at that time his heart was not enlarged and had regular 
cardiac rhythm with no murmurs.  This evidence weighs against 
an in-service incurrence.

Moreover, a VA medical examiner in November 2004 opined that 
the veteran's cardiomyopathy is idiopathic and it is unlikely 
to be secondary to his acute pericarditis he experienced in 
active service.  Additionally, the file does not contain any 
evidence that is inconsistent with this opinion.  

The Board acknowledges the veteran's belief that the 
pericarditis he experienced during active service is related 
to his current diagnosis of idiopathic dilated 
cardiomyopathy.  He is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

With respect to his hearing loss claim, the veteran asserts 
that he was exposed to noise during service.  Specifically, 
he claims that he was exposed to acoustic trauma from 
artillery while stationed in Vietnam.  

His DD-214 reflects his military occupation specialty as 
field artillery crewman.  Notably, his separation examination 
reports normal hearing and ears.  Moreover, in his report of 
medical history completed at the time of separation, he did 
not indicate that he experienced any ear trouble.  Therefore, 
there is also no evidence of in-service treatment for hearing 
loss. 

Furthermore, by the veteran's own statements, contained in 
the October 2004 VA examination, he did not notice 
progressive hearing loss until 2 to 3 years after separation 
from military service.  His normal audiological examination 
upon separation and statements concerning exposure the onset 
of hearing loss do not support his assertions that he has 
experienced this disorder since active duty.  

Moreover, the post-service medical evidence does not indicate 
any findings of treatment for a heart condition or hearing 
loss for many years after service.  Specifically, idiopathic 
dilated cardiomyopathy was not diagnosed until 2002 (nearly 
35 years after service separation) and evidence of hearing 
loss is not found until 1983 (nearly 16 years after service 
separation).  In this case, the Board emphasizes the multi-
year gap between discharge from military service (1967) and 
initial reported symptoms related to a heart condition and 
bilateral hearing loss.  

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the all the statements asserting 
continuity of symptomatology of the veteran's currently-
diagnosed idiopathic dilated cardiomyopathy and bilateral 
hearing loss and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

Regarding his statements asserting continuity of symptoms of 
a heart condition, the Board places greater probative value 
on the absence of complaints or treatment for a heart 
condition in the intervening years because this is not a 
symptom that the veteran is competent to report he has 
experienced since it is not a symptom that is observable by 
lay observation.  See 38 C.F.R. § 3.159(a) (2007).  
Therefore, the Board finds that the veteran is not competent 
to assess continuity of symptomatology as to his claim for 
service connection of a heart condition.

With respect to his assertions of continuing symptoms of 
bilateral hearing loss since active duty service, the Board 
acknowledges that the veteran is competent to provide 
evidence of his own experiences of hearing loss.   However, 
the fact that he was not diagnosed with hearing loss for 16 
years after separation and did not complain of hearing loss 
until much later weighs heavily against the claim he now 
makes that he has had problems ever since service.  

Indeed, private records showing hearing loss in 1983, 1996, 
and 1998 contain no references to on-going symptomatology 
since service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Therefore, continuity of symptomatology 
has not been shown.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Regarding his claim for a heart condition, no 
medical examiner or treating physician has established or 
suggested a direct medical nexus between the veteran's 
diagnosed idiopathic dilated cardiomyopathy and active duty.  
Rather, as previously stated, a VA examiner in November 2004 
opined that his current diagnosis of idiopathic dilated 
cardiomyopathy is not related to the acute pericarditis he 
was treated for in service.  Moreover, there is no evidence 
of record inconsistent with that finding.  

With respect to evidence establishing a medical nexus between 
his current bilateral hearing loss and active duty service, 
the Board acknowledges an opinion from Dr. C. stating that he 
believes that veteran's current significant bilateral hearing 
loss is due to his exposure to artillery noise while in 
service.  

The Board is inclined to give this medical opinion less 
weight because there is no evidence that the private 
physician reviewed the veteran's claims file.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis. See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  Moreover, the 
physician does not appear to be a specialist in audiology or 
any related field.  Rather, the letter head lists him as 
Internal Medicine.  

In contrast, the veteran underwent a VA examination in 
October 2004 by an audiologist.  After a through review 
service medical records and physical examination, the 
examiner opined that it would seem less than likely that the 
veteran's current hearing loss began as a result of exposure 
to military noise.  

The VA examiner concluded that although the veteran could 
have sustained some level of hearing noise-induced hearing 
loss in the military, the examiner determined that his 
hearing loss is not a result of exposure to military noise.  
This opinion was based on the lack of hearing loss onset 
during military service, normal hearing at the time of 
discharge, and the veteran's report of onset after 2 to 3 
years after separation from service. 

In assigning higher probative value to this later report, the 
Board notes that the VA examiner had service medical records, 
obtained a reported history from the veteran, and conducted a 
complete audiological examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Moreover, Dr. C.'s opinion did not account for the long 
absence of any documented hearing loss symptomatology 
following the veteran's separation from military service.

The Board places greater probative value on the October 2004 
VA examiner's opinion, as it was based on a review of the 
service medical records and supported by sound rationale.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  Because the later opinion was offered 
following a review of the service medical records and after 
objective examination of the veteran, it is found to be 
highly probative.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
idiopathic dilated cardiomyopathy and bilateral hearing loss 
and active duty service.  As stated above, while he is 
competent to report symptoms, he is not competent to offer 
opinions on medical diagnosis or causation.  See Layno v. 
Brown, 6 Vet. App. at 470; Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a) for the 
veteran's bilateral hearing loss.  To be entitled to the 
presumption, an organic disease of the nervous system must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of bilateral hearing loss within 
the applicable time period due to organic disease of the 
nervous system, the criteria for presumptive service 
connection have not been satisfied.  

Additionally, the Board has considered whether presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e) 
for the veteran's current idiopathic dilated cardiomyopathy.  
In this regard, he contends that he developed a heart 
condition as a result of herbicide exposure.  Essentially, he 
asserts that his exposure to Agent Orange caused his 
currently-diagnosed idiopathic dilated cardiomyopathy.  

In the present case, there is no dispute that the veteran had 
active service in the Republic of Vietnam during the 
applicable time period.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  
As such, exposure to an herbicide agent is presumed.  Id.  
Moreover, the claims file contains no evidence rebutting such 
presumption.  

Nevertheless, a grant of presumptive service connection for 
herbicide exposure is not warranted because idiopathic 
dilated cardiomyopathy is not among the diseases listed under 
38 C.F.R. § 3.309(e).  Furthermore, there is no competent 
evidence to otherwise show that the currently-diagnosed heart 
condition is otherwise directly related to in-service 
herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Accordingly, the criteria for presumptive 
service connection have not been satisfied.  

In sum, the evidence of record fails to establish that the 
veteran's currently-diagnosed idiopathic dilated 
cardiomyopathy or bilateral hearing loss were incurred in 
service.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2003 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  He submitted private treatment records and 
statements in support of his case.  In addition, he was 
afforded VA medical examinations in October and November 
2004.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a heart disorder, diagnosed as 
idiopathic dilated cardiomyopathy, is denied.

Service connection for bilateral hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


